DETAILED ACTION
This Office action is in response to the RCE filed 30 November 2020. Claims 1, 4, 9, 13, and 18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
For the independent claims, it is not clear which feature (receiving? Transmitting?) is modified by “when the UE is in a RAN control state”.
For the independent claims (last line), “the first identity” has multiple possible antecedents.
For Claims 4 and 13, it is not clear what it means for a master information block to “further” comprise indication information when there is no previous recitation of a master information block comprising anything.
Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: any connection between the master information block and elements recited in the independent claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushiki et al. (US 2001/0049282) in view of Deenoo et al. (US 2019/0174571, PLEASE NOTE: citations are drawn from provisional application no. 62/372973, filed 10 August 2016, which provides the valid date under 35 USC 102(a)(2)).
For Claim 1, Ushiki teaches an area identifying apparatus, configured in a user equipment (UE), the area identifying apparatus comprising: 
a receiver (see Figure 3, paragraphs 42, 43: transceiver, controller, memory) configured to receive radio access network (RAN) area identification information transmitted by a base station, the 
a processor coupled to the receiver and configured to: 
compare the first identity and the second identity of the received RAN area identification information with a first identity and a second identity of RAN area identification information currently stored in the UE (see paragraphs 43, 45, 46, 48: UE compares received identifiers with stored identifiers),
wherein the first identity identifies the tracking area (see paragraph 45, Figure 1: location area corresponds to tracking area).  
Ushiki as applied above is not explicit as to, but Deenoo teaches the RAN area identification information being contained in system information transmitted via a broadcast message (see paragraphs 168-169, 115, 157: broadcasting system information with identifiers, paragraphs 161-162: UE compares received information with stored information), when the UE is in a RAN control state (see paragraphs 82, 92: tracking area for a group of base stations corresponds to the location area in Ushiki; the tracking area is associated with a RAN control state).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide identifiers as in Deenoo when implementing the mobility management as in Ushiki. The motivation would be to use a type of signaling appropriate for the network in use.
For Claim 9, Ushiki teaches an area identifying apparatus, configured in a base station, the area identifying apparatus comprising: a memory that stores a plurality of instructions; and a processor coupled to the memory and configured to execute the instructions (See Figure 2, paragraphs 39, 40: base station, memory, controller, transceiver) to

wherein the first identity identifies the tracking area (see paragraph 45, Figure 1: location area corresponds to tracking area).  
Ushiki as applied above is not explicit as to, but Deenoo teaches the RAN area identification information being contained in system information transmitted via a broadcast message (see paragraphs 168-169, 115, 157: broadcasting system information with identifiers, paragraphs 161-162: UE compares received information with stored information), when the UE is in a RAN control state (see paragraphs 82, 92: tracking area for a group of base stations corresponds to the location area in Ushiki; the tracking area is associated with a RAN control state).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide identifiers as in Deenoo when implementing the mobility management as in Ushiki. The motivation would be to use a type of signaling appropriate for the network in use.
For Claims 4 and 13, Ushiki as applied above is not explicit as to, but Deenoo teaches the area identifying apparatus, wherein a master information block further comprises indication information (see paragraphs 168-169: broadcast MIB includes RAN area identifier).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide identifiers as in Deenoo when implementing the mobility management as in Ushiki. The motivation would be to use a type of signaling appropriate for the network in use.
For Claim 18, Ushiki teaches a communication system, comprising: 
a base station (see Figure 2, paragraphs 39-40); and 
a User Equipment (UE) (see Figure 3, paragraphs 42-43), 

the User Equipment (UE) configured to: 
receive the RAN area identification information transmitted by the base station, the RAN area identification information indicating a RAN area of a tracking area, and including the first identity and the second identity (see paragraph 43: UE receives two identifiers: location area (tracking area) and paging area (RAN area)); and 
compare the first identity and the second identity of the received RAN area identification information with a first identity and a second identity of RAN area identification information currently stored in the UE (see paragraphs 43, 45, 46, 48: UE compares received identifiers with stored identifiers),
wherein the first identity identifies the tracking area (see paragraph 45, Figure 1: location area corresponds to tracking area).  
Ushiki as applied above is not explicit as to, but Deenoo teaches the RAN area identification information being contained in system information transmitted via a broadcast message (see paragraphs 168-169, 115, 157: broadcasting system information with identifiers, paragraphs 161-162: UE compares received information with stored information), when the UE is in a RAN control state (see paragraphs 82, 92: tracking area for a group of base stations corresponds to the location area in Ushiki; the tracking area is associated with a RAN control state).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide identifiers as in Deenoo when implementing the mobility management as in Ushiki. The motivation would be to use a type of signaling appropriate for the network in use.

Response to Arguments
The amendment filed 30 November 2020 has been entered.
Previous objections and rejections under 35 USC 112 are withdrawn in light of the cancellation of or amendments to the claims. However, the amendments have resulted in new rejections under 35 USC 112.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
With respect to the new claim scope, applicant will please note that as the instant disclosure does not define or otherwise recite “RAN area identification information”, this term must be given its broadest reasonable interpretation.
Also, please note that the claim language is silent as to characteristics of a RAN control state and merely recites “when the UE is in a RAN control state”. Moreover, it seems that a UE is always in some RAN control state: idle, connected, or connected-inactive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reial et al. (US 2018/0098295) teaches a system for managing dormant mode mobility using a tracking RAN area identity. Pradas et al. (US 2018/0084486) teaches signaling for managing a dormant UE using tracking RAN area identity. Castmo (US 2015/0163637) teaches a method for idle UEs to move without using tracking area updates to manage mobility.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/5/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466